DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldsmith, JR. U.S. Publication Number 20040195775.   	Regarding claim 1, Goldsmith, Jr, discloses an automatic resetting shooting gallery teaching a supporting structure (elements 12, and 27) with gravity compensation mechanism (related to springs 14 or 16) ; and  5a supporting bed (element 11) which is supported by the supporting structure and supports an impact target (element 10), wherein the supporting structure comprises: an elastic element (elements 16); a vertical support (element 26 or 27) to which one end of the elastic element is fixed;  10a horizontal support (elements 27 or 26) to which the other end of the elastic element is fixed, and which is rotatable around a rotation axis disposed at one end of the horizontal support meeting an end of the vertical support; and a 15supporting bed.
Regarding claim 4, elastic members are springs.
Regarding claim 5, the supporting bed includes two support plates, and  10each of the support plates has one end of a hinge structure (see figures 1 and 2).
Regarding claim 6, when an impact is applied to the target, the weight support part of the supporting structure moves down to allow the two support plates of the supporting bed to split down and the target to fall 15down.
Regarding claim 7, each of the support plates includes a hole. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith, JR. U.S. Publication Number 20040195775.
	Regarding this claim, Goldsmith, Jr, does not show sliding holes.  Since the choice of the hole is merely a matter of design expedience, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify Goldsmith Jr, to choose any form for the holes, in order to satisfy the specifics of a desired intended use.   

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, February 03, 2022